June 8, 1931. The opinion of the Court was delivered by
At the October, 1930, term of the Court of General Sessions, for McCormick County, the appellant was tried before Judge Rice and a jury, and convicted on an indictment which charged him with manufacturing alcoholic liquors. *Page 471 
At the conclusion of the testimony for the State, counsel for defendant moved the Court for a directed verdict in favor of defendant, on the ground that there was no evidence to connect the defendant with the still and the mash and paraphernalia for the manufacture of whisky found within two hundred or three hundred yards of defendant's house. The motion was refused.
It is not the province of this Court to determine the force and effect of evidence. If there be any competent and relevant evidence tending to support the charge, the case must go to the jury. In this case there was competent and relevant evidence tending to show defendant's connection with the still. The force and effect of it were especially within the province of the jury to determine.
We think the trial Judge was correct in overruling the motion for directed verdict.
Appeal dismissed; judgment affirmed.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES COTHRAN, STABLER and CARTER concur.